Citation Nr: 0828963	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-06 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to nonservice-connected pension benefits.

2. Entitlement to service connection for peptic ulcer 
disease.

3. Entitlement to service connection for bronchial asthma.

4. Entitlement to service connection for pulmonary 
tuberculosis.

5. Entitlement to service connection peripheral neuropathy.

6. Entitlement to service connection for osteoarthritis. 

7. Entitlement to service connection for avitaminosis.




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1955 to May 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of administrative decisions in December 2002 and 
December 2004, and of the Department of Veterans Affairs (VA) 
Manila, Philippines, Regional Office (RO). 

Pursuant to the veteran's request, a hearing before a 
Decision Review Officer was scheduled for August 2005, but 
the veteran failed to appear for the hearing.  

By a rating decision, dated in December 2002, the RO denied 
the veteran's claims of service connection for peptic ulcer 
disease, bronchial asthma, pulmonary tuberculosis, peripheral 
neuropathy, osteoarthritis and avitaminosis, and the claims 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  

FINDING OF FACT

The veteran served in the U.S. Navy, from July 15, 1955, to 
May 4, 1956, and he did not serve during a period of war.

CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice- 
connected pension benefits have not been met.  38 U.S.C.A. §§ 
1521, 5107 (b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.2, 
3.3, (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute.  As the analysis 
below demonstrates, the veteran is not entitled to pension 
benefits as a matter of law. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA pension benefits requires an initial 
showing that the veteran served on active duty for at least 
90 days, at least one day of which was during a period of 
war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.

By statute and by regulation, the term "period of war," in 
part, means the Korean conflict from June 27, 1950, to 
January 31, 1955, and the Vietnam era from February 28, 1961, 
to May 7, 1975, for veterans serving in Vietnam, and from 
August 5, 1964 to May 7, 1975, in all other cases.  38 
U.S.C.A. § 101 (West 2002); 38 C.F.R. § 3.2.

VA's determination of whether a claimant's service meets the 
threshold statutory requirements is dependent upon service 
department records verifying the character of a claimant's 
service.  38 C.F.R. § 3.203.  A claim for nonservice-
connected pension benefits by a claimant whose service 
department records fail to show threshold eligibility lacks 
legal merit or legal entitlement and must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Service department records establish that the veteran served 
in the U.S. Navy, from July 15, 1955, to May 4, 1956, as the 
dates of service fall between the end of the Korean conflict, 
that is, January 31, 1955, and the beginning of the Vietnam 
era, that is, February 28, 1961, he did not serve during a 
"period of war."  Accordingly, the veteran is not eligible as 
a matter of law for nonservice-connected pension benefits 
because he did not serve at least one day during a period of 
war.  38 U.S.C.A. § 101; 38  C.F.R. § 3.2.

Absent wartime service, the claim may not be further 
considered.  In making this determination, the Board is bound 
by the law made and the precedential decisions of the courts 
of competent jurisdiction, and the Board does not have the 
legal authority to grant pension benefits to a veteran who 
does not meet the statutory eligibility requirements.  38 
U.S.C.A. § 7104; Office of Personnel Management v. Richmond, 
496 U.S. 414, 424 (1990) (payment of money from the Federal 
Treasury must be authorized by statute).

In conclusion, the law, and not the evidence, is dispositive 
of the veteran's claim.  The veteran's claim lacks legal 
merit and entitlement under the law because he does not have 
active service during a period of war.  Therefore, the 
veteran does not meet the threshold statutory requirement for 
eligibility for nonservice- connected pension benefits.


ORDER

The veteran is not legally entitled to nonservice-connected 
pension benefits, and the appeal is denied.  




REMAND

By a rating decision, dated in December 2002, the RO denied 
the veteran's claims of service connection for peptic ulcer 
disease, bronchial asthma, pulmonary tuberculosis, peripheral 
neuropathy, osteoarthritis and avitaminosis.  Following a 
timely notice of disagreement, for reasons that are unclear, 
by a statement dated in August 2003 the veteran withdrew and 
reopened the claims of service connection for peptic ulcer, 
bronchial asthma, pulmonary tuberculosis, peripheral 
neuropathy, osteoarthritis and avitaminosis.   

Withdrawal of a notice of disagreement does not preclude the 
filing of a new notice of disagreement provided the filing 
would be timely.  38 C.F.R. § 20.204(c).  In this case, as 
the veteran simultaneously withdrew his appeal and filed a 
claim to reopen, the veteran clearly intended to pursue his 
claims.  And his statement is ambiguous, and resolving the 
ambiguity in a light most favorable to the veteran, the Board 
reasonably construes that statement of August 2003 by the 
veteran as a withdrawal of the notice of disagreement, 
followed by reinstatement of the appeal, which was timely 
filed, that is, within one year from the date of the notice 
of the RO's rating decision, that is, December 2002.  38 
C.F.R. §§ 20.302(a).

As the RO has not yet issued a statement of the case, the 
claims are remanded in accordance with Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the claims of service connection are remanded 
for the following action.

Furnish the veteran a statement of the 
case on the claims of service connection 
for peptic ulcer disease, bronchial 
asthma, pulmonary tuberculosis, 
peripheral neuropathy, osteoarthritis and 
avitaminosis.  






The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


